—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 22, 1997, which, inter alia, denied defendants’ motion for summary judgment, unanimously reversed, on the law, without costs, and the motion for summary judgment granted. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
The motion court erred in finding that plaintiffs’ expert’s affidavit raised triable issues of fact. His opinion, that plaintiff’s slip and fall was the result of defendants’ negligence in applying wax to their building’s floor with a buffing machine, was based, allegedly, on a review of the record and a visit to the accident site, the latter occurring apparently seven years after the accident. However, the only evidence asserted in this regard was the building superintendent’s uncontroverted testimony that the buffing machine was not used to apply wax. To the extent that the expert’s opinion may have been based on the belated site visit, it should be disregarded as conclusory (see, Duffy v Universal Maintenance Corp., 227 AD2d 238; Drillings v Beth Israel Med. Ctr., 200 AD2d 381).
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.